PER CURIAM.
The application is granted.
The court of appeal erred in applying the manifest error standard after determining that the trial court had made a legal error in applying an inapplicable presumption. Once the court of appeal found legal error which went to the heart of the factfinding process, the court should have proceeded to decide the appeal on the record without any deference to the decision of the trial court.
Accordingly, the judgment of the court of appeal is set aside, and the case is remanded to the court of appeal to decide the case on the record without application of the manifest error rule and without according any deference to the judgment of the trial court.